                                                                                              [L

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division                               CLE.AK, U.S. 01STHICT COUR1
                                                                                        RICHMO'.'JD. VA

SUNDARI K. PRASAD,

       Plaintiff,
v.                                                                   Civil Action No. 3:18CV546

UNITED STATES, et al.,

       Defendants.

                                 MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in

forma pauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action [informa pauperis] if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g., Prasad v. Berger, No. 3:17CV74, 2018 WL

2088749, at *6 (E.D. Va. May 4, 2018); Prasad v. Judicial Inq. & Review Comm'n.,

No. 3:17CV498, 2018 WL 2015809, at *4 (E.D. Va. Apr. 30, 2018); Prasad v. Gothic Beauty

Magazine, No. 3:17CV446, 2018 WL 1863650, *5 (E.D. Va. Apr. 18, 2018); Prasadv. United

States, No. 3:17CV510, 2018 WL 1143597, at *4 (E.D. Va. Mar. 2, 2018), ajf'd No. 18-6256,

2018 WL 3654852, at *1 (4th Cir. Aug. 1, 2018); Prasad v. Washington Metro Police Dep't,

No. 3:17CV140, 2018 WL 1091999, at *4 (E.D. Va. Feb. 28, 2018); Prasad v. Karn Art Inc.,

No. 3:17CV62, 2017 WL 5012591, at *4 (E.D. Va. Nov. 2, 2017), ajf'd 712 F. App'x 329 (4th

Cir. 2018); Prasad v. Delta Sigma Theta Sorority, Inc., No. 3:16CV897, 2017 WL 4399551, at
*5 (E.D. Va. Oct. 3, 2017), aff'd 712 F. App'x 336 (4th Cir. 2018). Plaintiffs current complaint

does not suggest that she is in imminent danger of serious physical harm. Accordingly, her

request to proceed in forma pauperis will be DENIED.           The action will be DISMISSED

WITHOUT PREJUDICE.

       Plaintiff remains free to submit a new complaint with the full $400 filing fee. The Court

will process such a complaint as a new civil action.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                             Isl
Date: to/i / I '6                            John A. Gibney, Jr.
Richmond, Virginia                           United States District Jud e




                                                2
